Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.
 

Response to Amendments 
Applicant’s amendment filed on 11 October 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 6 and 10 and the cancellation of claim(s) 2, 7, and 11 have been acknowledged and entered.  
After entry of the amendment, claims 1, 3 - 6, 8 – 10, and 12 – 14 remain pending.
In view of the cancellation of claim(s) 2, 7 and 11, the rejection of claims 2, 7 and 11 under 35 U.S.C. §103 is withdrawn.
In view of the amendment to claim(s) 1, 6, and 10, the rejection of claims 1, 3 - 6, 8 – 10, and 12 - 14 under 35 U.S.C. §103 is maintained, as amended, for the reasons discussed below.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 8-13 of the Response to Final Office Action dated 21 July 2022, accompanying the Request for Continued Examination received on 31 August 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
As Applicant has amended independent claim(s) 1, 6, and 10 to incorporate the limitations of claim(s) 2, 7, and 11, the rejections of claim(s) 1, 6, and 10 have been amended to incorporate the rejection of the respective limitations of claim(s) 2, 7, and 11, as appropriate.
With respect to the rejection(s) of claim(s) 1, 6, and 10 under 35 U.S.C. §103 in light of Patch (U.S. Pat. App. Pub. No. 2010/0169098, hereinafter Patch) in view of Bai (U.S. Pat. App. Pub. No. 2016/0132291, hereinafter Bai) and Thangarathnam (U.S. Pat. App. Pub. No. 2019/0179607, hereinafter Thangarathnam), applicant asserts that Thangarathnam, Patch and Bai fail to disclose “the voice label of each voice action is configured to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script,” as recited in amended claims 1, 6, and 10.  However, these arguments are not persuasive. 
In support of the above argument, applicant asserts that Thangarathnam “teaches the historical use data may indicate the given voice command more likely corresponds to the first directive” and that “multiple directives are ranked based on the data for indicating the locations of objects displayed on the user device 102.” In light of this, Applicant further asserts that “Thangarathnam ranks/distinguishes different directives for objects displayed with different locations, and there is no need to rank the same directive.” Thus, Applicant concludes that Thangarathnam “only teaches distinguishing different directives for objects displayed with different locations, but fails to disclose distinguishing different function operations of the same [voice action] in different views, in which the function operations are expended through a script.” However, Examiner respectfully disagrees with the implied limitations of the disclosure in Thangarathnam.
Thangarathnam teaches “the voice label of each voice action is configured to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script,” as recited in amended claims 1, 6, and 10. Thangarathnam further discloses that “the ranking component 154 may be configured to rank directives {different function operations} in examples where …the voice command may represent an intent that may be determined to correspond to… an action {voice action}” where the action may be “performed with respect to multiple objects.” (Thangarathnam, ¶ [0048]). As well, “data indicating the location of objects with respect to each other as displayed on the user device 102 may be utilized to rank directives {in different views}.” (Thangarathnam, ¶ [0049]). As such, Thangarathnam teaches distinguishing different directives [function operations] of the same voice action, where the ranking of said directives is based on the location of objects with respect to each other {in different views}. Further, Thangarathnam teaches “a predetermined prioritization of directives may be stored and utilized by the remote system.” (Thangarathnam, ¶ [0051]). The predetermined prioritization of directives, ranked in light of data indicating the location of objects is a script through which the function operations of the voice action are expended. Therefore, the rejection is maintained, as amended in light of the amended claims.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 10, the phrase “…expended through a script” is unclear. Under the broadest reasonable interpretation, the phrase “expended through” indicates that the “function operations of the voice action” are spent or used up in some way, through the use of “a script”. However, it is unclear how a function operation may be spent or used up, in light of the current disclosure. Further, the specification neither adequately explains how the phrase applies in the current context nor clarifies an alternative meaning for said phrase. Therefore, claims 1, 6, and 10 are unclear and are therefore rejected under 35 U.S.C. 112(b).
Regarding claims 3-5, 8-9, and 12-14, claims 3-5, 8-9, and 12-14 depend from claims 1, 6, and 10 and incorporate the same deficiencies by reference. Therefore, claims 3-5, 8-9, and 12-14 are rejected under 35 U.S.C. 112(b) for at least the same reasons as described above with reference to claims 1, 6, and 10.
For compact prosecution purposes, the phrase “…expended through a script,” as recited in claims 1, 6, and 10, is understood to mean “…performed using a script.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-6, 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patch in view of Bai and Thangarathnam.

Regarding claim 1, Patch discloses A view-based voice interaction method, which is applied to a server, comprising (the method described with reference to the “speech recognition system”; Patch, ¶¶ [0070]): obtaining voice information of a user and (“receiving voice input from the user of the computer platform”; Patch, ¶¶ [0070]) voice-action description information of a voice-operable element in a currently displayed view on a terminal (“defining a structured grammar {voice-action description information} for handling a global voice command 402 {voice operable element in a currently displayed view on a terminal}”; Patch, ¶¶ [0070]), the voice-action description information including a voice-action list and configuration information of each voice-action in the voice-action list (“defining a global voice command {a voice label corresponding to the voice action} of the structured grammar 404 {voice-action description information},” where “combinations of these functions to discrete voice commands {thus, a voice action as part of a voice action list}”. Further, “the global voice command enables access to an object of the computer platform using a single command, and mapping at least one function {configuration information} of the object to the global voice command 408,”; Patch, ¶¶ [0070], [0067]), and the voice-action being configured to describe a voice operation to be performed on an element in the view (the global voice command 408 {a voice label corresponding to the voice action} is mapped to {configured to describe} “at least one function of the object” where a function {a voice operation} is performed on an object {an element}, and where “logical objects” such as “virtual objects and physical objects” are perceived by a “computer...as on-screen elements {performed on elements in the view}”; Patch, ¶¶ [0070], [0012]), in which the configuration information of each voice- action is configured to indicate specific execution features corresponding to the voice-action (“The end result may be a map {configuration information} of speech commands {...of each voice action} tailored to the user” where “single speech commands {…corresponding to the voice actions} may enable performing several keystrokes worth of work {specific execution features}.”; Patch, ¶¶ [0131]); obtaining operational intention of the user… according to view description information of the voice-operable element (“method for enabling a user to interact with a computer platform using a voice command {obtaining an operational intent of the user...} may comprise the steps of defining a structured grammar for handling a global voice command 402... and mapping at least one function of the object to the global voice command 408” where “the voice command specifies moving or changing an object location with respect to at least one of an x-y and an x-y-z coordinate system associated with at least one of the object and a target location {according to view description information...}” and where “the global voice command enables building a custom list of objects and the function 414 may relate to a listed object. {...of the voice-operable element}”; Patch, ¶¶ [0070]), in which the view description information comprises an element name, a text label, and coordinate distribution of the voice-operable element in the view (The view description information can include “an x-y-z coordinate system associated with at least one of the object, {coordinate distribution of the element in the view}” where “objects may also be manipulated as a group using a group name {element name}” and, referencing a specific example “commands that call up dialog boxes may also be accessed using the first word of the dialog box label {text label}”; Patch, ¶¶ [0070], [0094]-[0095]) …wherein the voice-action description information comprises a list of voice actions, a voice label of each voice action, and configuration information of each voice action (“defining a global voice command {a voice label corresponding to the voice action} of the structured grammar 404 {voice-action description information},” where “combinations of these functions to discrete voice commands {thus, a voice action as part of a voice action list}”. Further, “the global voice command enables access to an object of the computer platform using a single command {a voice label of each voice action}, and mapping at least one function {configuration information} of the object to the global voice command 408,”; Patch, ¶¶ [0070], [0067]), in which each voice action is configured to describe a voice operation to be performed on the voice- operable element in the view (the global voice command 408 {a voice label corresponding to the voice action} is mapped to {configured to describe} “at least one function of the object” where a function {a voice operation} is performed on an object {a voice-operable element}, and where “logical objects” such as “virtual objects and physical objects” are perceived by a “computer...as on-screen elements {performed on elements in the view}”; Patch, ¶¶ [0070], [0012]), the configuration information of each voice action is configured to indicate specific execution features corresponding to each voice action (“The end result may be a map {configuration information} of speech commands {...of each voice action} tailored to the user” where “single speech commands {…corresponding to the voice actions} may enable performing several keystrokes worth of work {specific execution features}.”; Patch, ¶¶ [0131]), and the voice label of each voice action is configured to describe information about the voice-operable element in the view (where the listed commands {the voice label of each voice action} can be “Start...with the name of the program or, to call up a default program, the name of the type of program” as well rules call for “consistent, descriptive, noun-based menu items. {describe information about the voice operable element in the view}”; Patch, ¶¶ [0067], [0094]). However, Patch fails to expressly recite obtaining operational intention of the user by performing semantic recognition on the voice information according to view description information of the voice-operable element…; locating a sequence of actions matched with the operational intention in the voice-action list according to the voice-action description information; and delivering the sequence of actions to the terminal for performing, and to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script.
Bai teaches systems and methods for interpretation of a voice input into a set of commands. (Bai, ¶ [0008]). Regarding claim 1, Bai teaches obtaining operational intention of the user by performing semantic recognition on the voice information according to view description information of the voice-operable element… (“Speech recognition system 138 generates a textual representation of the utterance, as indicated by block 382. Once a textual representation is generated, natural language understanding system 140 identifies an intent 386 in the utterance 142, based upon the textual representation.” where the system “identifies actions to take {operational intention of the user} based upon the intent” where the “natural language understanding system 140 identifies an intent 386 in the utterance 142.” Further, the system identifies the actions to take “based on the context information {view description information of the voice-operable element}”; Bai, ¶¶ [0081]); locating a sequence of actions matched with the operational intention in the voice-action list according to the voice-action description information (“User interface component 130 then displays the textual representation to the user, as indicated by block 392. Action identifier 169 in action generator 120 identifies actions {locating...actions} to take based upon the intent {matched with the operational intention in the voice-action list} and it can also do this based on the context information and the arguments {according to the voice-action description information}” where the actions can be “nested or arranged in a hierarchal or dependency structure in order to accomplish a task that requires multiple different commands or actions.{locating a sequence of actions}”; Bai, ¶¶ [0083], [0084]); and delivering the sequence of actions to the terminal for performing (“Once action generator 120 has identified the action to be taken, and has used search system 116 to identify the items of content needed to perform the action {the sequence of actions}, it illustratively uses one of the components in action generator 120 to perform the action... by performing one or more actions in one of the controlled systems 124” and where the system can be “Software or components of architecture 100 as well as the corresponding data... stored on servers at a remote location” and delivered to “any other computing component {to the terminal for performing}”; Bai, ¶¶ [0086], [0150]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch to incorporate the teachings of Bai to include obtaining operational intention of the user by performing semantic recognition on the voice information according to view description information of the voice-operable element…; locating a sequence of actions matched with the operational intention in the voice-action list according to the voice-action description information; and delivering the sequence of actions to the terminal for performing. The systems and methods described in Bai reduce the burden and time consumption of “loading and interacting with content” while avoiding error. (Bai, ¶ [0006]). However, Patch and Bai fails to expressly recite to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script.
Thangarathnam teaches “systems and methods for voice control of computing devices.” (Thangarathnam, ¶¶ [0015]). Regarding claim 1, Thangarathnam teaches to distinguish different function operations of the same voice action in different views (“the ranking component 154 may be configured to rank directives {different function operations} in examples where …the voice command may represent an intent that may be determined to correspond to… an action {voice action}” and where the action may be “performed with respect to multiple objects” and “data indicating the location of objects with respect to each other as displayed on the user device 102 may be utilized to rank directives {in different views}.”; Thangarathnam, ¶¶ [0048], [0049]), where the function operations of the voice action are expended through a script (“The application may also provide an indication of which directives are to be prioritized more than other directives,” where “a predetermined prioritization of directives {a script of the function operations of the voice action} may be stored and utilized by the remote system {are expended through}”; Thangarathnam, ¶¶ [0049], [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch as modified by the systems and methods for interpretation of a voice input into a set of commands of Bai to incorporate the teachings of Thangarathnam to include to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script. By “utilizing the context information indicating the objects displayed on the screen…[as] ‘hints’ for user interaction with the system,” the “confidence at which the system determines which action to perform from the voice command may be increased,” as recognized by Thangarathnam. (Thangarathnam, ¶¶ [0021]).

Regarding claim 5, the rejection of claim 1 is incorporated. Patch, Bai, and Thangarathnam disclose all of the elements of the current invention as stated above. However, Patch fail(s) to expressly recite wherein locating the sequence of actions matched with the operational intention in the voice-action list according to the voice- action description information, includes: determining a set of target voice-actions in the voice-action list based on a pre-configured correspondence between semantic intentions and voice-actions; and locating the sequence of actions matched with the operational intention in the set of target voice-actions based on the configuration information of each voice-action, the sequence of actions including an ID of at least one voice-action and a key value in the configuration information of the voice-action.
The relevance of Bai is described above with relation to claim 1. Regarding claim 5, Bai teaches wherein locating the sequence of actions matched with the operational intention in the voice-action list according to the voice- action description information, includes: determining a set of target voice-actions in the voice-action list based on a pre-configured correspondence between semantic intentions and voice-actions; and locating the sequence of actions matched with the operational intention in the set of target voice-actions based on the configuration information of each voice-action (“User interface component 130 then displays the textual representation to the user, as indicated by block 392. Action identifier 169 in action generator 120 identifies actions to take {determining a set of target voice actions...} based upon the intent” where the actions can be “nested or arranged in a hierarchal or dependency structure {in the voice-action list based on a pre-configured correspondence between semantic intent and voice actions} in order to accomplish a task {...matched with the operational intention} that requires multiple different commands or actions {locating a sequence of actions...in the set of target voice actions}” and where “All of these actions or commands can be identified through a sequence of rules {based on the configuration information of each voice action} that are active based upon the intent expressed in the utterance.”; Bai, ¶¶ [0083], [0084]), the sequence of actions including an ID of at least one voice-action and a key value in the configuration information of the voice-action (The system “identifies actions to take based upon the [identified] intent {including an identification (ID) of at least one voice-action}” which are part of the “nested or arranged [actions] in a hierarchal or dependency structure {sequence of actions}.” Further, the system “identifies actions to take based upon the intent and it can also do this based on the context information and the arguments {a key value in...},” where context information is included with the intent {...the configuration information of the voice-action}; Bai, ¶¶ [0083], [0084]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch to incorporate the teachings of Bai to include wherein locating the sequence of actions matched with the operational intention in the voice-action list according to the voice-action description information, includes: determining a set of target voice-actions in the voice-action list based on a pre-configured correspondence between semantic intentions and voice-actions; and locating the sequence of actions matched with the operational intention in the set of target voice-actions based on the configuration information of each voice-action, the sequence of actions including an ID of at least one voice-action and a key value in the configuration information of the voice-action. The systems and methods described in Bai reduce the burden and time consumption of “loading and interacting with content” while avoiding error. (Bai, ¶ [0006]).

Regarding claim 6, Patch discloses A view-based voice interaction method, which is applied to a terminal, comprising (the method described with reference to the “speech recognition system”; Patch, ¶¶ [0070]): transmitting voice information of a user that is heard and (“receiving voice input from the user of the computer platform”; Patch, ¶¶ [0070]) voice-action description information of a voice-operable element in a currently displayed view on the terminal to a server (“defining a structured grammar {voice-action description information} for handling a global voice command 402 {voice operable element in a currently displayed view on a terminal}”; Patch, ¶¶ [0070]), the voice-action description information including a voice-action list and configuration information of each voice-action in the voice-action list (“defining a global voice command {a voice label corresponding to the voice action} of the structured grammar 404 {voice-action description information},” where “combinations of these functions to discrete voice commands {thus, a voice action as part of a voice action list}”. Further, “the global voice command enables access to an object of the computer platform using a single command, and mapping at least one function {configuration information} of the object to the global voice command 408,”; Patch, ¶¶ [0070], [0067]), and the voice-action being configured to describe a voice operation to be performed on an element in the view (the global voice command 408 {a voice label corresponding to the voice action} is mapped to {configured to describe} “at least one function of the object” where a function {a voice operation} is performed on an object {an element}, and where “logical objects” such as “virtual objects and physical objects” are perceived by a “computer...as on-screen elements {performed on elements in the view}”; Patch, ¶¶ [0070], [0012]) in which the configuration information of each voice- action is configured to indicate specific execution features corresponding to the voice-action (“The end result may be a map {configuration information} of speech commands {...of each voice action} tailored to the user” where “single speech commands {…corresponding to the voice actions} may enable performing several keystrokes worth of work {specific execution features}.”; Patch, ¶¶ [0131]), receiving a sequence of actions determined according to the voice information [and] … view description information of the voice-operable element… (“method for enabling a user to interact with a computer platform using a voice command {receiving….actions according to the voice information} may comprise the steps of defining a structured grammar for handling a global voice command 402... and mapping at least one function of the object to the global voice command 408” where “the voice command specifies moving or changing an object location with respect to at least one of an x-y and an x-y-z coordinate system associated with at least one of the object and a target location {according to view description information...}” and where “the global voice command enables building a custom list of objects and the function 414 may relate to a listed object. {...of the voice-operable element}” and where “the speech recognition command system 102 may enable… combinations of [actions] {receiving a sequence of actions…}” in response to speech commands; Patch, ¶¶ [0070], [0116]) in which the view description information comprises an element name, a text label, and coordinate distribution of the voice operable element in the view (The view description information can include “an x-y-z coordinate system associated with at least one of the object, {coordinate distribution of the element in the view}” where “objects may also be manipulated as a group using a group name {element name}” and, referencing a specific example “commands that call up dialog boxes may also be accessed using the first word of the dialog box label {text label}”; Patch, ¶¶ [0070], [0094]-[0095]) …wherein the voice-action description information comprises a list of voice actions, a voice label of each voice action, and configuration information of each voice action (“defining a global voice command {a voice label corresponding to the voice action} of the structured grammar 404 {voice-action description information},” where “combinations of these functions to discrete voice commands {thus, a voice action as part of a voice action list}”. Further, “the global voice command enables access to an object of the computer platform using a single command {a voice label of each voice action}, and mapping at least one function {configuration information} of the object to the global voice command 408,”; Patch, ¶¶ [0070], [0067]), in which each voice action is configured to describe a voice operation to be performed on the voice- operable element in the view (the global voice command 408 {a voice label corresponding to the voice action} is mapped to {configured to describe} “at least one function of the object” where a function {a voice operation} is performed on an object {a voice-operable element}, and where “logical objects” such as “virtual objects and physical objects” are perceived by a “computer...as on-screen elements {performed on elements in the view}”; Patch, ¶¶ [0070], [0012]), the configuration information of each voice action is configured to indicate specific execution features corresponding to each voice action (“The end result may be a map {configuration information} of speech commands {...of each voice action} tailored to the user” where “single speech commands {…corresponding to the voice actions} may enable performing several keystrokes worth of work {specific execution features}.”; Patch, ¶¶ [0131]), and the voice label of each voice action is configured to describe information about the voice-operable element in the view (where the listed commands {the voice label of each voice action} can be “Start...with the name of the program or, to call up a default program, the name of the type of program” as well rules call for “consistent, descriptive, noun-based menu items. {describe information about the voice operable element in the view}”; Patch, ¶¶ [0067], [0094]). However, Patch fails to expressly recite receiving a sequence of actions determined according to the voice information… and the voice-action description information from the server and performing action processing logics corresponding to the voice-actions in the sequence of actions, and to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script.
The relevance of Bai is described above with relation to claim 1. Regarding claim 6, Bai teaches receiving a sequence of actions determined according to the voice information… and the voice-action description information from the server (“User interface component 130 then displays the textual representation to the user, as indicated by block 392. Action identifier 169 in action generator 120 identifies actions {receiving...actions} to take based upon the intent {determined according to the voice information} and it can also do this based on the context information and the arguments {and the voice-action description information}” where the actions can be “nested or arranged in a hierarchal or dependency structure in order to accomplish a task that requires multiple different commands or actions.{locating a sequence of actions}” and where “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software on a server, client, firewall, gateway, hub, router, or other such computer and/or networking hardware.”; Bai, ¶¶ [0083], [0084], [0150]), and performing action processing logics corresponding to the voice-actions in the sequence of actions (The system “identifies actions to take {operational intention of the user} based upon the intent” where the “natural language understanding system 140 identifies an intent 386 in the utterance 142.” Further, the system identifies the actions to take “based on the context information {view description information of the voice-operable element}”; Bai, ¶¶ [0081]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch to incorporate the teachings of Bai to include receiving a sequence of actions determined according to the voice information and the voice-action description information from the server and performing action processing logics corresponding to the voice-actions in the sequence of actions. The systems and methods described in Bai reduce the burden and time consumption of “loading and interacting with content” while avoiding error. (Bai, ¶ [0006]). However, Patch and Bai fails to expressly recite to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script.
The relevance of Thangarathnam is described above with relation to claim 1. Regarding claim 6, Thangarathnam teaches to distinguish different function operations of the same voice action in different views (“the ranking component 154 may be configured to rank directives {different function operations} in examples where …the voice command may represent an intent that may be determined to correspond to… an action {voice action}” and where the action may be “performed with respect to multiple objects” and “data indicating the location of objects with respect to each other as displayed on the user device 102 may be utilized to rank directives {in different views}.”; Thangarathnam, ¶¶ [0048], [0049]), where the function operations of the voice action are expended through a script (“The application may also provide an indication of which directives are to be prioritized more than other directives,” where “a predetermined prioritization of directives {a script of the function operations of the voice action} may be stored and utilized by the remote system {are expended through}”; Thangarathnam, ¶¶ [0049], [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch as modified by the systems and methods for interpretation of a voice input into a set of commands of Bai to incorporate the teachings of Thangarathnam to include to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script. By “utilizing the context information indicating the objects displayed on the screen…[as] ‘hints’ for user interaction with the system,” the “confidence at which the system determines which action to perform from the voice command may be increased,” as recognized by Thangarathnam. (Thangarathnam, ¶¶ [0021]).

Regarding claim 8, the rejection of claim 6 is incorporated. Patch, Bai, and Thangarathnam disclose all of the elements of the current invention as stated above. However, Patch fail(s) to expressly recite wherein the sequence of actions includes an ID of at least one voice-action and a key value in the configuration information of the voice-action, and performing the action processing logics corresponding to the voice-actions in the sequence of actions, includes: when the sequence of actions includes an ID of a voice-action and a key value in the configuration information of the voice-action, performing a corresponding action processing logic according to the ID and the key value; and when the sequence of actions includes IDs of more than two voice-actions and key values in the configuration information of the voice-actions, determining a target voice-action in the sequence of actions through interactions with the terminal, and performing a corresponding action processing logic according to the ID and the key value of the target voice-action.
The relevance of Bai is described above with relation to claim 1. Regarding claim 8, Bai teaches wherein the sequence of actions includes an ID of at least one voice-action and a key value in the configuration information of the voice-action, (The system “identifies actions to take based upon the [identified] intent {including an identification (ID) of at least one voice-action}” which are part of the “nested or arranged [actions] in a hierarchal or dependency structure {sequence of actions}.” Further, the system “identifies actions to take based upon the intent and it can also do this based on the context information and the arguments {a key value in...},” where context information is included with the intent {...the configuration information of the voice-action}; Bai, ¶¶ [0083], [0084]) and performing the action processing logics corresponding to the voice-actions in the sequence of actions, includes: when the sequence of actions includes an ID of a voice-action and a key value in the configuration information of the voice-action (The system “identifies actions to take based upon the intent and it can also do this based on the context information and the arguments.”; Bai, ¶¶ [0083], [0084], [0063]), performing a corresponding action processing logic according to the ID and the key value (“The [identified] intent illustratively corresponds to an action that the user wishes to perform” where “actions are to be performed based upon the arguments and context information.”; Bai, ¶¶ [0085]); and when the sequence of actions includes IDs of more than two voice-actions and key values in the configuration information of the voice-actions, determining a target voice-action in the sequence of actions through interactions with the terminal, and performing a corresponding action processing logic according to the ID and the key value of the target voice-action.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch to incorporate the teachings of Bai to include wherein the sequence of actions includes an ID of at least one voice-action and a key value in the configuration information of the voice-action, and performing the action processing logics corresponding to the voice-actions in the sequence of actions, includes: when the sequence of actions includes an ID of a voice-action and a key value in the configuration information of the voice-action, performing a corresponding action processing logic according to the ID and the key value; and when the sequence of actions includes IDs of more than two voice-actions and key values in the configuration information of the voice-actions, determining a target voice-action in the sequence of actions through interactions with the terminal, and performing a corresponding action processing logic according to the ID and the key value of the target voice-action. The systems and methods described in Bai reduce the burden and time consumption of “loading and interacting with content” while avoiding error. (Bai, ¶ [0006]).

Regarding claim 9, the rejection of claim 6 is incorporated. Patch, Bai, and Thangarathnam disclose all of the elements of the current invention as stated above. However, Patch fail(s) to expressly recite wherein performing the action processing logics corresponding to the voice-actions in the sequence of actions, includes: performing the action processing logics corresponding to the voice-actions in the sequence of actions and obtaining voice events corresponding to the action processing logics and performing the voice events during performing the action processing logics, wherein the voice events are configured to define product logics to be processed during performing the voice-actions.
The relevance of Bai is described above with relation to claim 1. Regarding claim 9, Bai teaches wherein performing the action processing logics corresponding to the voice-actions in the sequence of actions, includes: performing the action processing logics corresponding to the voice-actions in the sequence of actions (“The [identified] intent illustratively corresponds to an action that the user wishes to perform” where “actions are to be performed based upon the arguments and context information,” where the actions can be “nested or arranged in a hierarchal or dependency structure”; Bai, ¶¶ [0085], [0084]), and obtaining voice events corresponding to the action processing logics and performing the voice events during performing the action processing logics, (In one example, the system enters a dialog to correct a specific element on a view. The interaction begins by “The user then speaks ‘Make this part more visually appealing.’ A textual representation of the utterance, along with a possible interpretation, are generated, and the textual representation is displayed.” Thus, at this point the generation of the possible interpretation {action processing logics} corresponding to the user speech {voice-action in the sequence of actions} is paused. The system then asks for further input during the performing of the processing logics, which “the user can indicate... using a voice command”; Bai, ¶¶ [0135]) wherein the voice events are configured to define product logics to be processed during performing the voice-actions (The voice command {voice events} are configured to make certain that the actions are performed on the right portion of the view { configured to define product logics to be processed} during the performance of the correction {during performing the voice-actions}; Bai, ¶¶ [0135]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch to incorporate the teachings of Bai to include wherein performing the action processing logics corresponding to the voice-actions in the sequence of actions, includes: performing the action processing logics corresponding to the voice-actions in the sequence of actions and obtaining voice events corresponding to the action processing logics and performing the voice events during performing the action processing logics, wherein the voice events are configured to define product logics to be processed during performing the voice-actions. The systems and methods described in Bai reduce the burden and time consumption of “loading and interacting with content” while avoiding error. (Bai, ¶ [0006]).

Regarding claim 10, Patch discloses A view-based voice interaction apparatus, comprising: one or more processors (“The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor.”; Patch, ¶ [0148]), and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors (“The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere.”; Patch, ¶ [0148]), the one or more processors are configured to implement a view-based voice interaction method, which is applied to a server (The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform.”; Patch, ¶ [0148]), comprising (the method described with reference to the “speech recognition system”; Patch, ¶¶ [0070]): obtaining voice information of a user and (“receiving voice input from the user of the computer platform”; Patch, ¶¶ [0070]) voice-action description information of a voice-operable element in a currently displayed view on a terminal (“defining a structured grammar {voice-action description information} for handling a global voice command 402 {voice operable element in a currently displayed view on a terminal}”; Patch, ¶¶ [0070]), the voice-action description information including a voice-action list and configuration information of each voice-action in the voice-action list (“defining a global voice command {a voice label corresponding to the voice action} of the structured grammar 404 {voice-action description information},” where “combinations of these functions to discrete voice commands {thus, a voice action as part of a voice action list}”. Further, “the global voice command enables access to an object of the computer platform using a single command, and mapping at least one function {configuration information} of the object to the global voice command 408,”; Patch, ¶¶ [0070], [0067]), and the voice-action being configured to describe a voice operation to be performed on an element in the view (the global voice command 408 {a voice label corresponding to the voice action} is mapped to {configured to describe} “at least one function of the object” where a function {a voice operation} is performed on an object {an element}, and where “logical objects” such as “virtual objects and physical objects” are perceived by a “computer...as on-screen elements {performed on elements in the view}”; Patch, ¶¶ [0070], [0012]), in which the configuration information of each voice- action is configured to indicate specific execution features corresponding to the voice-action (“The end result may be a map {configuration information} of speech commands {...of each voice action} tailored to the user” where “single speech commands {…corresponding to the voice actions} may enable performing several keystrokes worth of work {specific execution features}.”; Patch, ¶¶ [0131]); obtaining operational intention of the user… according to view description information of the voice-operable element (“method for enabling a user to interact with a computer platform using a voice command {obtaining an operational intent of the user...} may comprise the steps of defining a structured grammar for handling a global voice command 402... and mapping at least one function of the object to the global voice command 408” where “the voice command specifies moving or changing an object location with respect to at least one of an x-y and an x-y-z coordinate system associated with at least one of the object and a target location {according to view description information...}” and where “the global voice command enables building a custom list of objects and the function 414 may relate to a listed object. {...of the voice-operable element}”; Patch, ¶¶ [0070]), in which the view description information comprises an element name, a text label, and coordinate distribution of the element in the view (The view description information can include “an x-y-z coordinate system associated with at least one of the object, {coordinate distribution of the element in the view}” where “objects may also be manipulated as a group using a group name {element name}” and, referencing a specific example “commands that call up dialog boxes may also be accessed using the first word of the dialog box label {text label}”; Patch, ¶¶ [0070], [0094]-[0095]) …wherein the voice-action description information comprises a list of voice actions, a voice label of each voice action, and configuration information of each voice action (“defining a global voice command {a voice label corresponding to the voice action} of the structured grammar 404 {voice-action description information},” where “combinations of these functions to discrete voice commands {thus, a voice action as part of a voice action list}”. Further, “the global voice command enables access to an object of the computer platform using a single command {a voice label of each voice action}, and mapping at least one function {configuration information} of the object to the global voice command 408,”; Patch, ¶¶ [0070], [0067]), in which each voice action is configured to describe a voice operation to be performed on the voice- operable element in the view (the global voice command 408 {a voice label corresponding to the voice action} is mapped to {configured to describe} “at least one function of the object” where a function {a voice operation} is performed on an object {a voice-operable element}, and where “logical objects” such as “virtual objects and physical objects” are perceived by a “computer...as on-screen elements {performed on elements in the view}”; Patch, ¶¶ [0070], [0012]), the configuration information of each voice action is configured to indicate specific execution features corresponding to each voice action (“The end result may be a map {configuration information} of speech commands {...of each voice action} tailored to the user” where “single speech commands {…corresponding to the voice actions} may enable performing several keystrokes worth of work {specific execution features}.”; Patch, ¶¶ [0131]), and the voice label of each voice action is configured to describe information about the voice-operable element in the view (where the listed commands {the voice label of each voice action} can be “Start...with the name of the program or, to call up a default program, the name of the type of program” as well rules call for “consistent, descriptive, noun-based menu items. {describe information about the voice operable element in the view}”; Patch, ¶¶ [0067], [0094]). However, Patch fails to expressly recite obtaining operational intention of the user by performing semantic recognition on the voice information according to view description information of the voice-operable element…; locating a sequence of actions matched with the operational intention in the voice-action list according to the voice-action description information; and delivering the sequence of actions to the terminal for performing, and to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script.
The relevance of Bai is described above with relation to claim 1. Regarding claim 10, Bai teaches obtaining operational intention of the user by performing semantic recognition on the voice information according to view description information of the voice-operable element… (“Speech recognition system 138 generates a textual representation of the utterance, as indicated by block 382. Once a textual representation is generated, natural language understanding system 140 identifies an intent 386 in the utterance 142, based upon the textual representation.” where The system “identifies actions to take {operational intention of the user} based upon the intent” where the “natural language understanding system 140 identifies an intent 386 in the utterance 142.” Further, the system identifies the actions to take “based on the context information {view description information of the voice-operable element}”; Bai, ¶¶ [0081]); locating a sequence of actions matched with the operational intention in the voice-action list according to the voice-action description information (“User interface component 130 then displays the textual representation to the user, as indicated by block 392. Action identifier 169 in action generator 120 identifies actions {locating...actions} to take based upon the intent {matched with the operational intention in the voice-action list} and it can also do this based on the context information and the arguments {according to the voice-action description information}” where the actions can be “nested or arranged in a hierarchal or dependency structure in order to accomplish a task that requires multiple different commands or actions.{locating a sequence of actions}”; Bai, ¶¶ [0083], [0084]); and delivering the sequence of actions to the terminal for performing (“Once action generator 120 has identified the action to be taken, and has used search system 116 to identify the items of content needed to perform the action {the sequence of actions}, it illustratively uses one of the components in action generator 120 to perform the action... by performing one or more actions in one of the controlled systems 124” and where the system can be “Software or components of architecture 100 as well as the corresponding data... stored on servers at a remote location” and delivered to “any other computing component {to the terminal for performing}”; Bai, ¶¶ [0086], [0150]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch to incorporate the teachings of Bai to include obtaining operational intention of the user by performing semantic recognition on the voice information according to view description information of the voice-operable element…; locating a sequence of actions matched with the operational intention in the voice-action list according to the voice-action description information; and delivering the sequence of actions to the terminal for performing. The systems and methods described in Bai reduce the burden and time consumption of “loading and interacting with content” while avoiding error. (Bai, ¶ [0006]). However, Patch and Bai fails to expressly recite to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script.
The relevance of Thangarathnam is described above with relation to claim 1. Regarding claim 10, Thangarathnam teaches to distinguish different function operations of the same voice action in different views (“the ranking component 154 may be configured to rank directives {different function operations} in examples where …the voice command may represent an intent that may be determined to correspond to… an action {voice action}” and where the action may be “performed with respect to multiple objects” and “data indicating the location of objects with respect to each other as displayed on the user device 102 may be utilized to rank directives {in different views}.”; Thangarathnam, ¶¶ [0048], [0049]), where the function operations of the voice action are expended through a script (“The application may also provide an indication of which directives are to be prioritized more than other directives,” where “a predetermined prioritization of directives {a script of the function operations of the voice action} may be stored and utilized by the remote system {are expended through}”; Thangarathnam, ¶¶ [0049], [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch as modified by the systems and methods for interpretation of a voice input into a set of commands of Bai to incorporate the teachings of Thangarathnam to include to distinguish different function operations of the same voice action in different views, where the function operations of the voice action are expended through a script. By “utilizing the context information indicating the objects displayed on the screen…[as] ‘hints’ for user interaction with the system,” the “confidence at which the system determines which action to perform from the voice command may be increased,” as recognized by Thangarathnam. (Thangarathnam, ¶¶ [0021])

Regarding claim 14, the rejection of claim 10 is incorporated. Claim 14 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 3, 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patch, Bai, and Thangarathnam as applied to claims 1 and 10 above, and further in view of Deoras (U.S. Pat. App. Pub. No. 2015/0066496, hereinafter Deoras).

Regarding claim 3, the rejection of claim 1 is incorporated. Patch, Bai, and Thangarathnam disclose all of the elements of the current invention as stated above. Bai further discloses wherein obtaining the operational intention of the user by performing the semantic recognition on the voice information according to the view description information of the voice-operable element, includes: obtaining a corresponding query text by performing speech recognition on the voice information according to the view description information of the voice-operable element (“Speech recognition system 138 {performing speech recognition} generates a textual representation {corresponding query text} of the utterance {on the voice information}, as indicated by block 382.” where “context of the application” is used in determining the intent. As indicated in the example, ‘the phrase “share this document with Joe,” is interpreted by the “natural language understanding system 140” as an “an action or command that the user wishes the system to perform” on the displayed document {according to the view description information}; Bai, ¶¶ [0081], [0082]); extracting a text label of the voice-operable element from the view description information of the voice-operable element (“Once a textual representation is generated, natural language understanding system 140 identifies an intent 386 {text label} in the utterance 142, based upon the textual representation.”; Bai, ¶¶ [0081]), the text label including a type and attributes of the voice-operable element (“Identifying the user intent {text label}... [can include] the string and contextual data {attributes} can be sent to a classifier where they are classified into a class {type}”; Bai, ¶¶ [0042]); and obtaining...the operational intention of the user (“natural language understanding system 140 deciphers a user intent {text label}, and maps the intent {text label} to an action {operational intent}”; Bai, ¶¶ [0081]). However, Patch, Bai, and Thangarathnam fail to expressly recite obtaining a semantic-labeled result of the query text as the operational intention of the user by performing semantic labeling on the query text according to the extracted text label by utilizing a pre-trained labeling model.
Deoras teaches systems and methods for “assignment of semantic labels to words in a natural language utterance.” (Deoras, ¶ [0004]). Regarding claim 3, Deoras teaches obtaining a semantic-labeled result of the query text as the operational intention of the user (The system includes a “labeler component 124 that receives semantic features output by the semantic feature identifier component 122 for words in the sequence of words, and assigns respective labels {obtaining a semantic-labeled result...} to words in the sequence of words {of the query text} based upon the semantic features.”; Deoras, ¶¶ [0029]) by performing semantic labeling on the query text according to the extracted text label by utilizing a pre-trained labeling model (“the labeler component 124 can comprise at least one of a DNN 126 or a recurrent neural network (RNN) 128, wherein the at least one of the DNN 126 or the RNN 128 is used in connection with performing the labeling {by performing semantic labeling} of words in the sequence of words {on the query text...}” for “ assigning semantic labels to words in a sequence of words.” Further, “the at least one of the DNN 126 or the RNN 128 are trained to assign labels {by utilizing a pre-trained labeling model} pertaining to a particular domain and/or intent {...according to the extracted text label}.”; Deoras, ¶¶ [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch, as modified by the systems and methods for interpretation of a voice input into a set of commands of Bai, and as modified by the intent based voice control of Thangarathnam, to incorporate the teachings of Deoras to include obtaining a semantic-labeled result of the query text as the operational intention of the user by performing semantic labeling on the query text according to the extracted text label by utilizing a pre-trained labeling model. Semantic slot filling as performed using trained neural networks allows for automatic extraction of a semantic concept while overcoming the deficiencies in the prior art regarding poor generalization of models on “complex combinations of patterns,” as recognized by Deoras. (Deoras, ¶¶ [0001], [0002], [0004]).

Regarding claim 4, the rejection of claim 3 is incorporated. Patch, Bai, Thangarathnam, and Deoras disclose all of the elements of the current invention as stated above. However, Patch and Bai fail to expressly recite wherein obtaining the corresponding query text by performing the speech recognition on the voice information according to the view description information of the voice-operable element, includes: predicting acoustic features of an audio signal of the voice information by utilizing a pre-trained acoustic model and generating the corresponding query text by decoding the acoustic features dynamically based on the view description information of the voice-operable element by utilizing a pre-trained language model.
The relevance of Thangarathnam is described above with relation to claim 1. Regarding claim 4, Thangarathnam further teaches wherein the view description information is an architecture of the view and a relationship among respective voice-operable elements in the view (wherein “historical use data” can include contextual data related to the “view on the user device” {view description information}, and wherein said contextual data, according to an exemplary embodiment, can include “data indicating the location of objects with respect to each other as displayed on the user device 102 [which] may be utilized to rank directives {a relationship among respective voice-operable elements in the view}. For example, directives to perform actions on objects that are displayed more prominently may be prioritized more than directives to perform actions on objects that are displayed less prominently {an architecture of the view}.”; Thangarathnam, ¶¶ [0049]-[0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch, as modified by the systems and methods for interpretation of a voice input into a set of commands of Bai, as modified by the intent based voice control of Thangarathnam, and as modified by the semantic label assignment systems of Deoras, to further incorporate the teachings of Thangarathnam to include wherein the view description information is an architecture of the view and a relationship among respective voice-operable elements in the view. By “utilizing the context information indicating the objects displayed on the screen…[as] ‘hints’ for user interaction with the system,” the “confidence at which the system determines which action to perform from the voice command may be increased,” as recognized by Thangarathnam. (Thangarathnam, ¶¶ [0021]).
The relevance of Deoras is described above with relation to claim 3. Regarding claim 4, Deoras teaches wherein obtaining the corresponding query text by performing the speech recognition on the voice information according to the view description information of the voice-operable element, includes: predicting acoustic features of an audio signal of the voice information by utilizing a pre-trained acoustic model (“client computing device 102 may also include an acoustic feature extractor component 112 that receives the spoken utterance captured by the microphone 108 and extracts acoustic features {predicting acoustic features of an audio signal...} from such utterance.” where the “acoustic model 116 may be or include any suitable type of model, such as... a deep neural network (DNN) {pre-trained acoustic model}”; Deoras, ¶¶ [0025]); and generating the corresponding query text by decoding the acoustic features dynamically (“In combination, the acoustic model 116 and the language model 118 can recognize and output {thus, by decoding the acoustic features...} words, numbers, acronyms, etc. {generating the corresponding query text} in the spoken utterance set forth by the user 110.”; Deoras, ¶¶ [0026]) based on [the view description information]… by utilizing a pre-trained language model (“The domain determiner component is configured to identify a general domain {view description information} to which the utterance set forth by the user 110 is directed.” where “a determined domain and/or intent can be provided as an input feature to a model that is trained to assign semantic labels to words in sequences of words across several domains/intents {...by utilizing a pre-trained language model}.”; Deoras, ¶¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition system of Patch, as modified by the systems and methods for interpretation of a voice input into a set of commands of Bai, as modified by the intent based voice control of Thangarathnam, and as modified by the semantic label assignment systems of Deoras, to further incorporate the teachings of Deoras to include wherein obtaining the corresponding query text by performing the speech recognition on the voice information according to the view description information of the voice-operable element, includes: predicting acoustic features of an audio signal of the voice information by utilizing a pre-trained acoustic model and generating the corresponding query text by decoding the acoustic features dynamically based on [the view description information]… by utilizing a pre-trained language model. Semantic slot filling as performed using trained neural networks allows for automatic extraction of a semantic concept while overcoming the deficiencies in the prior art regarding poor generalization of models on “complex combinations of patterns,” as recognized by Deoras. (Deoras, ¶¶ [0001], [0002], [0004]). However, Patch, Bai and Deoras fail to expressly recite wherein the view description information includes an architecture of the view and a relationship among respective voice-operable elements in the view.

Regarding claim 12, the rejection of claim 10 is incorporated. Claim 12 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 12 is incorporated. Claim 13 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (U.S. Pat. App. Pub. No. 2016/0351194) discloses systems and methods for updating a local voice to text model based on detected context sensitive parameters of a voice action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
12/13/2022